239 S.W.3d 130 (2007)
Donald ARNOLD, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 89148.
Missouri Court of Appeals, Eastern District, Division Four.
November 20, 2007.
Jessica M. Hathaway, Saint Louis, MO, for Movant/Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Mary H. Moore, Asst. Atty. Gen., Jefferson City, MO, for Respondent/Respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Donald Arnold (Movant) appeals from the motion court's denial, after an evidentiary hearing, of Movant's Rule 29.15[1] motion for post-conviction relief. Movant was convicted, following a jury trial, of one count of first-degree assault, and one count of armed criminal action.[2]
We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court's findings and conclusions are not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  Unless otherwise indicated, all rule citations are to Mo. R.Crim. P.2006.
[2]  This Court affirmed Movant's convictions in State v. Arnold, 173 S.W.3d 691 (Mo.App. E.D.2005).